ORDER
PER CURIAM.
Stephen G. Bone (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of assault of a law enforcement officer in the second degree, Section 565.082 RSMo (2000). The trial court sentenced Defendant to fifteen years imprisonment. Defendant raises four allegations of error. He claims the trial court erred in: admitting evidence that he refused to submit to testing for blood alcohol content; admitting testimony he failed the horizontal gaze nystagmus test; allowing the arresting officer to testify regarding each of the persons he arrested after administration of the horizontal gaze nystagmus test; and imposing his fifteen year sentence.
*555We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).